Citation Nr: 1223789	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk







INTRODUCTION
	
The Veteran had active service from October 2003 to February 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied an evaluation in excess of 50 percent for PTSD.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's PTSD is primarily manifested by such symptoms as sleep impairment, irritability, hypervigilance, restricted affect, exaggerated startle response, and mild social isolation resulting in occupational and social impairment with reduced reliability and productivity.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code (DC) 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA0 enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.26(a) (2011).  For the reasons to be discussed below, the Board finds the VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In an April 2009 letter the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the April 2009 letter provided him with the general criteria for the assignment of an effective date and rating.  Id.  

The Board notes, in the present case, initial notice was issued prior to the July 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran has been afforded VA medical examinations on several occasions, most recently in May 2009.  The Board notes that the VA examination report contains sufficiently specific clinical findings, informed discussion of the pertinent history, and clinical features of the disability on appeal;  and is therefore adequate for purposes of this appeal.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by his representative, on his behalf.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  No further RO action on this matter, prior to appellate consideration, is warranted.

Based on the foregoing, the Board finds the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of this claim at this time is warranted.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.   

The Board has long recognized, when considering initial ratings, the degree of impairment since the effective date of a grant of service connection must be considered, to include the possibility a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate for the pending appeal.  

PTSD is rated under DC 9411, and utilizes the General Rating Formula for Mental Disorders, which provides a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100, which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g. Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF scores assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).  

Upon receipt of the Veteran's March 2009 claim for an increased rating, he was afforded a May 2009 VA psychiatric examination.  The Veteran reported such symptoms as chronic sleep impairment; increasing irritability, impatience and anger; non-severe, intermittent depression and anxiety; recurrent suicidal thoughts; some social isolation; and hypervigilance at home and in public.  He said he was currently employed as a police officer, where he performed his duties very well, was well liked, and got along with people around him.  He lived with his wife and three children.  The Veteran had never received psychiatric care or taken psychotropic medications.  He had no history of alcohol or drug abuse.      

Upon examination the Veteran appeared well developed and was polite and cooperative with goal-directed speech and thought processes.  No psychomotor abnormalities were noted.  The Veteran was oriented in all spheres.  His memory function was good and no memory deficit could be elicited.  The Veteran's mood and affect were appropriately sad and subdued when describing his exposure to multiple traumatic events.  Although the Veteran reported thoughts of suicide and perceptions of people he knew were not present, the examiner found he was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  He had never suffered from panic attacks, flat affect or an impaired sensorium.  The Veteran's insight, judgment, mathematical calculating and abstracting abilities, and fund of knowledge were all good.  The examiner found the Veteran experienced a restrictive range of affect, markedly diminished participation in external activities, and feelings of detachment from others.  The Veteran's exposure to traumatic events has caused mild social isolation, hypervigilance, exaggerated startle response, chronic sleep impairment, irritability, outburst of anger and intermittent difficulty concentrating.  He was assigned a GAF score of 55.  

The examiner opined that the Veteran continued to suffer from chronic and moderate PTSD.  The Veteran did not represent a danger to himself or others and remained capable of working on a full time basis.  Although the Veteran was often socially avoidant, he established good working and social relationships.  He is able to comprehend and complete complex tasks; perform all activities, chores, and tasks of daily life; and was found competent to manage his VA benefits.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent for the Veteran's PTSD.  The evidence of record, including the May 2009 examination report, does not indicate a higher rating of 70 percent is warranted for this disability.  According to this report, although the Veteran has reported thoughts of suicide and hallucinations, they are not acute and he poses no danger to himself or others.  The Veteran has not reported obsessional rituals which interfere with routine activities, nor have any been observed.  His speech is not intermittently illogical, obscure, or irrelevant; at all times of the record, he has been able to converse with others in a clear, coherent manner.  Though he has reported intermittent depression and anxiety, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  The examiner found him able to complete all daily activities, work full time and manage his finances without assistance.  Although the Veteran experiences irritability and outburst of anger, he has not had any periods of violence.  Furthermore, he has been fully alert and oriented at all times, and has established and maintained effective relationships at work and home during the pendency of this appeal.  His GAF score has been in the moderate range and is consistent with a 50 percent rating.  Thus, the Board concludes a disability rating in excess of 50 percent is not warranted.  Further, the Board has considered staged ratings, and finds no staged ratings are warranted under the circumstances.  

In addition, the Board has considered the Veteran's statements describing his PTSD symptoms and his general averments that he is entitled to a higher disability rating.  The Veteran is competent to describe that which he personally experiences, including his PTSD symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds the Veteran's statements mostly credible, but the medical findings elicited by skilled professionals are more probative and, for the reasons stated above, do not provide for a higher rating.

Consideration has also been given to the potential application of various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).   

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned scheduler evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds the schedular evaluation does not contemplate the Veteran's level of disability or symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.  at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant diagnostic code for the disability at issue.  The Board observes the Veteran has been employed, and has not required hospitalization for his service-connected mental health disability during the pendency of this appeal.  Additionally, the examiner stated the Veteran is able to work full time from a mental health point of view.  In short, the rating criteria contemplate not only his symptoms, but the severity of his disability.  The Board does not find schedular criteria have been inadequate for rating the manifestations of the service-connected mental health disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  In addition, at no time has the issue of a total rating due to individual unemployability been raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. at 453-54; 38 C.F.R. § 4.16.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 50 percent for the Veteran's PTSD.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Oritz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


